Citation Nr: 1223188	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-47 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lumbosacral spine disability.

3.  Entitlement to service connection for lower extremity radiculopathy, claimed as secondary to a lumbosacral spine disability.

4.  Entitlement to service connection for erectile dysfunction.
 

REPRESENTATION

Veteran represented by:	Heather Van Hoose, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to December 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2011, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board remanded the Veteran's claims in March 2011.  The ordered development has been completed and the claims have been returned for further appellate review.

The issues of entitlement to service connection for lower extremity radiculopathy, a lumbosacral spine disability and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDING OF FACT

A hearing loss disability is not present in either ear.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in August 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a February 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

The Board additionally finds that the development indicated in the March 2011 remand has been completed.  More specifically, records from the Social Security Administration, records from the Beckly VA Medical Center and the report of an audiological examination have been associated with the claims file.  Following such development, a supplemental statement of the case was issued.  

The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records indicate that the Veteran had a pre-enlistment audiogram in January 1978 and an additional April 1978 audiogram in the context of his enlistment examination.  Subsequent in-service audiograms are dated February 1979, March 1980, May 1981, and May 1982.  

As an initial matter, the Board notes that none of the medical evidence reflects a hearing loss disability for VA benefits purposes.  Specifically, 38 C.F.R. § 3.385 provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran was afforded a VA examination in November 2011 with the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
30
35
LEFT
10
15
20
25
20

The Veteran's Maryland CNC word recognition scores were 94 percent bilaterally.

There is no other indication in the claims file of audiometric testing within the relevant period.

Thus, the evidence fails to reveal the Veteran currently suffers from a hearing loss disability pursuant to the provisions of 38 C.F.R. § 3.385.  For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The findings on the VA examination did not meet those requirements.  Thus, he does not have a hearing loss disability for VA purposes.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

For the reasons set forth above, the claim for service connection for bilateral hearing loss must be denied.  

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



REMAND

Unfortunately, the Board finds that an additional remand is in order with regard to the remaining issues on appeal.

The regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran's service treatment records reveal complaints of back pain in December 1981, November 1982, and April 1983.  More specifically, in December 1981, the Veteran was diagnosed with back strain after he picked up a box.  In November 1982, he hurt his back while breaking the track on his tank.  Finally, in April 1983, he complained of pain in his mid-back shortly after lifting a tow bar.  

VA treatment records indicate complaints of back pain as early as 1995.  An August 1995 consultation sheet for physical therapy reflects complaints of back pain that began 11 years prior.  Recent VA treatment records, specifically objective testing in November 2008, indicates minimal to moderate degenerative changes with disc space narrowing noted at L1-L2 and L2-L3 with ostephyte formation.

The Veteran's records from the Social Security Administration (SSA) indicate that he had a motor vehicle accident in September 2003.  A May 2007 medical examination in the context of receiving SSA disability compensation indicates that he began having lower back pain within one month of the motor vehicle accident.

The Veteran was afforded a VA examination in November 2008.  He was diagnosed with moderate degenerative joint disease of the lumbosacral spine.  The examiner indicated that the Veteran's documented in-service muscle strain was not related to his current back disability, as muscle strain is an acute and self-limited condition.  However, the Board notes that the aforementioned VA treatment records were associated with the claims file after the November 2008 VA examination.  Thus, the Veteran should be afforded an additional examination, by a different examiner, contemplating the entire claims file.

Regarding the Veteran's claim of entitlement to service connection for radiculopathy of the lower extremities, claimed as secondary to his lower back disability, and erectile dysfunction, the competent medical evidence of record reflects that the Veteran's erectile dysfunction is caused, in part, by his lower extremity radiculopathy.  Because the Veteran's service connection claim for a lower back disability is being remanded, and because adjudication of that claim may impact the adjudication of the Veteran's claims to service connection for radiculopathy and erectile dysfunction as secondary to the lower back disability, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current nature of his back disability and any possible relationship to service, by a different physician than the one who authored the November 2008 spine examination.  The claims folder should be made available to the examiner for review before the examination. All tests deemed necessary should be conducted and the results reported. 

Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether the Veteran's current back disability is more likely, less likely, or at least as likely as not related to any incident of military service.  The examiner should specifically consider the Veteran's statements concerning in-service and post-service treatment for a back condition with documentation contained in the claims file.

A rationale should be provided for all opinions expressed. 

2.  IF, and only IF, the Veteran is service-connected for a back disability, he should be afforded any additional development deemed necessary to determine if he has radiculopathy and/or erectile dysfunction secondary to a service-connected disability.

3.  Thereafter, the RO should readjudicate the claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


